Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
5, 2016.




                                        In The

                      Fourteenth Court of Appeals

                                  NO. 14-16-00065-CV



                       IN RE MARY ANN ROSER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-66926

                          MEMORANDUM OPINION

      On January 27, 2016, relator Mary Ann Roser filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, Roser asks this court to compel the Honorable
Elaine Palmer, presiding judge of the 215th District Court of Harris County, to set
aside the January 12, 2016 order granting the motion to compel the deposition of
Roser filed by real party in interest Dr. Joel Joselevitz.
      Joselevitz sued Carol Roane for breach of a settlement agreement for her
statements made to Roser, a journalist, who authored an article that concerned, in
part, Joselevitz, which was published in the Austin American-Statesman.
Joselevitz also sued Cox Media Group, LLC, which owns the Austin American-
Statesman, for defamation.      Joselevitz seeks to take Roser’s deposition in
connection with his claims against Roane and Cox Media.

      Cox Media filed a motion to dismiss Joselevitz’s claims against it under the
Texas Citizen’s Participation Act.    See Tex. Civ. Prac. & Rem. Code Ann.
§ 27.003 (West 2015). Cox Media’s motion to dismiss was denied by operation of
law on April 4, 2016, and Cox Media has appealed the ruling to this court in
appellate cause number 14-16-00333-CV. See Tex. Civ. Prac. & Rem. Code Ann.
§§ 27.005(a), 27.008(a) (West 2015). The trial court’s proceedings, including all
discovery and Roser’s deposition, are stayed pending resolution of the
interlocutory appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(b) (West
Supp. 2015).

      Accordingly, we deny Roser’s petition for writ of mandamus without
prejudice to refiling upon disposition of the appeal of the ruling on Cox Media’s
motion to dismiss.


                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Wise.




                                         2